— Judgment, Supreme Court, Bronx County (Megan Tallmer, J.), rendered March 11, 2009, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him to a term of 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). The victim’s identification testimony was corroborated by defendant’s behavior after the crime and his incriminating statements to the police. Concur — Saxe, J.P., Moskowitz, Richter, Manzanet-Daniels and Román, JJ.